Exhibit 10.1

 

[Gevo Letterhead]

 

 

 

Geoff Williams

Via email

December 21, 2015

 

 

Re:

Offer of Employment with Gevo, Inc.

 

 

 

Dear Geoff:

 

We are very pleased to extend to you an offer of employment with Gevo, Inc. (the
“Company”), which is estimated to begin on January 5, 2016.  The terms of our
offer are as follows:

 

 

1.

Position.

 

You will be employed by the Company in a regular, full-time position as General
Counsel, reporting to the Chief Executive Officer.  Beginning on the date you
join the Company, you will be expected to devote your full working time and
attention to the business of the Company, and not to work for any other business
without the Company’s approval.  During the period that you render services to
the Company, you agree to not engage in any employment, business or activity
that is in any way competitive with the business or proposed business of the
Company.  You will also be expected to comply with and be bound by the Company’s
operating policies, procedures and practices that are from time to time in
effect during the term of your employment.

 

 

2.

Salary and Benefits.

 

Your annual salary shall be $195,000.00, payable in accordance with the
Company’s normal payroll practices, with such payroll deductions and
withholdings as are required by law.  You will be eligible to receive an annual
incentive payout (cash and/or stock options) of up to 25% of your annual salary.
To the extent that the Company provides life, health, dental, disability or
other insurance programs; pension, profit-sharing, 401(k) or other retirement
programs; paid time off periods, or other fringe benefits, and subject to the
satisfaction of any general eligibility criteria, you will receive such benefits
to the same extent as other similarly situated employees of the Company. You
will receive three weeks of vacation per year.

 

 

3.

Stock Options.

 

Subject to formal approval by the Board of Directors of the Company (the
“Board”), the Company will grant to you an option to purchase 25,000 shares of
the Company’s Common Stock, pursuant to the terms and subject to the conditions
of the Company’s Amended and

 

--------------------------------------------------------------------------------

[Gevo Letterhead]

Restated 2010 Stock Incentive Plan, and the Company’s standard option
documents.  The stock option shall be initially unvested and shall vest over a
period of time if you continue to be employed by the Company.  All of the option
terms will be defined more precisely in a definitive stock option
agreement.  The exercise price of the option per share of Common Stock shall be
equal to the NASDAQ closing price of the Company’s Common Stock on the date the
grant is made by the Board.

 

 

4.

At Will Employment.

 

While we look forward to a long and productive relationship, should you decide
to accept our offer, you will be an at-will employee of the Company, which means
the employment relationship can be terminated by either of us for any reason, at
any time, with or without notice and with or without cause.  Any statements or
representations to the contrary (including any statements contradicting any
provision in this offer letter) should be regarded by you as ineffective.

 

 

5.

Separation Benefits.  

 

Upon termination of your employment with the Company for any reason, you will
receive payment for all unpaid salary and unused paid time off accrued and
earned as of the date of your termination of employment, and your benefits will
be continued under the Company’s then existing benefit plans and policies for so
long as provided under the terms of such plans and policies and as required by
applicable law.  You will not be entitled to any other compensation, award or
damages with respect to your employment or termination.

 

 

6.

Confidentiality.  

 

As an employee of the Company, you will have access to certain confidential
information of the Company and you may, during the course of your employment,
develop certain information or inventions that will be the property of the
Company.  To protect the interests of the Company, you will need to sign the
Company's standard "Employee Proprietary Information and Inventions Agreement"
as a condition of your employment.  We wish to impress upon you that we do not
want you to, and we hereby direct you not to, bring with you any confidential or
proprietary material of any former employer, or to violate any other obligations
you may have to any former employer.  You represent by your signature on this
offer letter and the Company's Employee Proprietary Information and Inventions
Agreement that your employment with the Company will not violate any agreement
in place between yourself and any current or past employers.

 

 

Gevo, Inc., 345 Inverness Drive South, Bldg C, Ste 310, Englewood, CO  80112

--------------------------------------------------------------------------------

[Gevo Letterhead]

 

7.

Authorization to Work.  

 

Please note that because of employer regulations adopted in the Immigration
Reform and Control Act of 1986, within three business days of starting your new
position you will need to present documentation demonstrating that you have
authorization to work in the United States.  For additional information, please
go to this website: http://www.uscis.gov/i-9.

 

 

8.

Arbitration.  

 

You and the Company agree to submit to mandatory and exclusive binding
arbitration of any controversy or claim arising out of, or relating to, this
offer letter or any breach hereof or your employment relationship, provided,
however, that the parties retain their right to, and shall not be prohibited,
limited or in any other way restricted from, seeking or obtaining equitable
relief from a court having jurisdiction over the parties.  Any such arbitration
shall be conducted through the American Arbitration Association in the State of
Colorado, Denver County, before a single arbitrator, in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association in effect at that time, and judgment upon the
determination or award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.

 

 

9.

Miscellaneous.  

 

This offer letter, together with the Employee Proprietary Information and
Inventions Agreement, represents the entire agreement between the parties
concerning the subject matter of your employment by the Company.  This offer
letter will be governed by the laws of the State of Colorado without reference
to conflict of legal provisions.  This offer will remain open until seven days
from the date of this letter.  If you decide to accept our offer, and we hope
you will, please sign the enclosed copy of this letter in the space indicated
and return it to Human Resources at Gevo, Inc.  Your signature will acknowledge
that you have read and understood and agreed to the terms and conditions of this
offer letter and the attached documents, if any.  Should you have anything else
that you wish to discuss, please do not hesitate to contact me.

 

We look forward to the opportunity to work with you.

 

 

Signatures Follow

 

Gevo, Inc., 345 Inverness Drive South, Bldg C, Ste 310, Englewood, CO  80112

--------------------------------------------------------------------------------

[Gevo Letterhead]

Best regards,

 

 

/s/ Patrick R. Gruber

Patrick R. Gruber

Chief Executive Officer

 

 

 

 

Accepted and Agreed:

 

 

Geoffrey T. Williams, Jr.

Signature

_12/21/15_____________________________

Date

 

 

Gevo, Inc., 345 Inverness Drive South, Bldg C, Ste 310, Englewood, CO  80112